DICE, Commissioner.
Upon a trial before the court without a jury, appellant was convicted under a plea of guilty of driving while intoxicated and assessed punishment of a fine of $50 and 3 days’ confinement in jail.
Appellant’s motion for new trial was overruled and notice of appeal given on July 30, 1956, being within the term of the court which terminated on August 31, 1956. On the same day appellant executed an appeal bond.
This Court is without jurisdiction of the appeal where an appeal bond was resorted to by appellant before adjournment of the term at which the notice of appeal was given. Art. 830, Vernon’s Ann.C.C.P.; Hankins v. State, 157 Tex.Cr.R. 562, 251 S.W.2d 729.
The appeal is dismissed.
Opinion approved by the Court.